
	
		One Hundred Twelfth Congress of the United States
		  of America
		1st SessionBegun and held at the City of Washington on Wednesday, the fifth
		day of January, two thousand and eleven
		S. CON. RES. 32
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 7, 2011
			Agreed
			 to
		
		CONCURRENT RESOLUTION
		To authorize the Clerk of the House of
		  Representatives to make technical corrections in the enrollment of H.R. 470, an
		  Act to further allocate and expand the availability of hydroelectric power
		  generated at Hoover Dam, and for other purposes. 
	
	
		That, in the enrollment of the bill (H.R.
			 470) an Act to further allocate and expand the availability of hydroelectric
			 power generated at Hoover Dam, and for other purposes, the Clerk of the House
			 of Representatives shall make the following corrections:
			(1)In the second sentence of section
			 105(a)(2)(B) of the Hoover Power Plant Act of 1984 (43 U.S.C. 619(a)) (as added
			 by section 2(d)), strike General and insert Conformed
			 General.
			(2)In section 2(e), strike as
			 redesignated as and insert as redesignated by.
			(3)In section 2(f), strike as
			 redesignated as and insert as redesignated by.
			(4)In section 2(g), strike as
			 redesignated as and insert as redesignated by.
			
	
		
			
			Secretary of the Senate
		
		
			
			Clerk of the House of Representatives
		
	
